Citation Nr: 0610110
Decision Date: 04/06/06	Archive Date: 06/16/06

Citation Nr: 0610110	
Decision Date: 04/06/06    Archive Date: 04/13/06

DOCKET NO.  96-11 907	)	DATE APR 06 2006
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent 
for bilateral pes planus with right fifth toe callus.  

2.  Entitlement to an initial rating in excess of 10 percent 
prior to October 25, 1996, for sarcoidosis.  

3.  Entitlement to a disability rating in excess of 30 
percent on and after October 25, 1996, for sarcoidosis.  

4.  Entitlement to an initial rating in excess of 10 percent 
for seborrheic dermatitis.  

5.  Entitlement to a temporary total evaluation for a period 
of convalescence from February through April 1996 due to 
surgery for the right foot.  

6.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


ORDER TO VACATE

The veteran served on active duty from March 1978 to March 
1981, and from June 1981 to August 1994.  

The Board of Veterans' Appeals (Board) issued a remand in 
this case dated August 29, 2005, in order to afford the 
veteran a personal hearing before a member of the Board.  
However, upon further review, it was determined that the 
veteran's representative had forwarded a different veteran's 
hearing request, and no such request was pending for the 
veteran at issue.  Therefore, the Board's August 2005 remand 
order is erroneous on its basis, and should be rescinded.  
The Board may vacate an appellate decision when a veteran is 
denied due process of law.  See 38 C.F.R. § 20.904 (2005).  
Hence, the Board has determined that the August 29, 2005, 
remand order in this case is vacated.  In view of the 
foregoing, the case will be again be afforded de novo 
consideration by the Board.  



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


Citation Nr: 0523675	
Decision Date: 08/29/05    Archive Date: 09/09/05

DOCKET NO.  96 11 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased rating for bilateral pes 
planus with right fifth toe callus, currently evaluated as 30 
percent disabling.

2.  Entitlement to an increased rating for sarcoidosis, 
currently evaluated as 30 percent disabling.

3.  Entitlement to an increased rating for seborrheic 
dermatitis, currently evaluated as 10 percent disabling.

4.  Entitlement to a temporary total evaluation for a period 
of convalescence from February through April 1996 due to 
surgery for the right foot.

5.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Trueba, Counsel


INTRODUCTION

The veteran had unverified active service from March 1978 to 
March 1981, and from June 1981 to August 1994.

The case comes before the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Atlanta, Georgia.  At present, 
the appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), see 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002), VA first has a duty to notify the appellant and the 
accredited representative of any information and evidence 
necessary to substantiate his/her claims for VA benefits.  
See generally 38 U.S.C.A. §§ 5102, 5103 (West 2002); 
38 C.F.R. § 3.159(b) (2004).  Furthermore, the VA has a duty 
to assist the appellant in obtaining evidence necessary to 
substantiate the claims, although the ultimate responsibility 
for furnishing evidence rests with the appellant.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).

In the present case, the Board finds that the VA's redefined 
duty to assist a claimant, as set forth in the VCAA, has not 
been fulfilled regarding the issues on appeal.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) and Charles 
v. Principi, 16 Vet. App. 370 (2002).  In this respect, the 
Board notes that the record includes a July 2005 statement 
from the veteran, wherein the veteran requested a hearing on 
appeal at the RO before a traveling Veterans Law Judge (VLJ).  
Inasmuch as the veteran is entitled to such hearing, the RO 
should schedule the veteran to appear for the requested 
hearing. 

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED for the following development:

The RO should schedule the veteran to 
appear for a hearing at the RO before a 
traveling VLJ, as soon as it is 
practicable.  All correspondence 
pertaining to this matter should be 
associated with the claims folders.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The veteran need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 




